Citation Nr: 0806700	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In June 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

In correspondence received in February 2008, the veteran's 
representative appeared to raise claims for service 
connection for hypertensive heart disease and for an 
increased rating for service-connected diabetes mellitus.  
These matters are hereby referred back to the RO for 
appropriate disposition.


FINDING OF FACT

The veteran's service-connected hypertension requires 
medication for control, but is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), in an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; for example,  competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his March 2004 
substantive appeal.  At that time the veteran claimed that he 
was taking medication for his hypertension and that his blood 
pressure readings were still elevated warranting a higher 
rating.  Actual knowledge is established by his statements 
that demonstrate an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In this case, the veteran's pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the veteran's service-connected hypertension since 
he was last examined less than one year ago.  38 C.F.R. § 
3.327(a).  The July 2007 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that essential fairness was 
maintained in this case since VA has obtained all relevant 
evidence.  Thus, although there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that the veteran has actual 
knowledge of the criteria for a higher rating and the 
essential fairness of the adjudication process in this case 
was preserved.  As there is no indication that any failure on 
the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran has been in receipt of a 10 percent evaluation 
under Diagnostic Code (DC) 7101 for service-connected 
hypertension since March 7, 1983.  Under DC 7101, a 10 
percent evaluation is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm.or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R.      § 
4.104, Diagnostic Code 7101 note (1) (2007).

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service-
connected hypertension.  While the veteran's hypertension 
requires medication for control, it is not manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The Board has reviewed 
all of the evidence of record, to include all VA examinations 
and outpatient records, and of the numerous blood pressure 
readings during the appeal period, the highest diastolic 
reading was 90, noted on May 2004 and October 2004 VA 
treatment records, and the highest systolic reading was 200, 
noted on an October 2002 VA treatment record.  Since October 
2002, the highest systolic reading was 198, noted on a 
November 2003 VA treatment record.  There is no medical 
evidence indicating that the veteran's systolic pressure has 
been predominantly 200 or more during the appellate period. 

As there is no evidence of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
the Board finds that the objective evidence of record does 
not support the assignment of a 20 percent evaluation for 
hypertension under DC 7101.  Accordingly, the Board finds 
that an evaluation in excess of 10 percent for hypertension 
is not warranted.   

The Board also finds that no other potentially applicable 
Diagnostic Code affords the veteran a higher evaluation for 
hypertension.  The evidence does not show that the veteran 
has been diagnosed with an aneurysm; thus, he is not entitled 
to a rating in excess of 10 percent under DCs 7110, 7111 or 
7112.  As there is no evidence of arteriovenous fistula or 
arteriosclerosis obliterans, the veteran is also not entitled 
to an increased rating under DCs 7113 and 7114.  Similarly, 
there is no evidence of thrombo-angiitis obliterans 
(Buerger's disease), Raynaud's syndrome, or angioneurotic 
edema under DCs 7115, 7117 and 7118.  DCs 7119, 7120, and 
7121 are also inapplicable, as there is no diagnosed 
erythromelalgia, varicose veins or post-phlebetic syndrome.  
Finally, the medical evidence has not shown cold injury 
residuals or soft tissue sarcoma that may result in increased 
ratings under DCs 7122 and 7123.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected hypertension presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for hypertension.  
Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1  
Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


